DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10, 12-16 and 18-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-13 of U.S. Patent No. 10,938,251 in view of KIM et al. (US2020/0119581 A1, hereinafter KIM).  Claim 1 of the patented application discloses a first wireless charging coil and a second wireless charging coil while the current pending application in claims 1 and 13 discloses a wireless charging coil. KIM discloses a power sharing system wherein each device comprises a single coil used for power transmission and reception (See Fig.3, Items#350). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings disclosed by the patented claim 1 with that of KIM by using a single coil for power transmission and reception for the benefit of reducing the cost of the device by reducing the number of components. Claims 7 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 and 13 of U.S. Patent No. 10,938,251 in view of BAARMAN et al. (US 2009/0212637 A1, hereinafter BAARMAN). As per claims 11 and 18, the patented claims 12-13 disclose the magnetic alignment structure in the pending claims, however they do not disclose wherein the magnetic alignment structure and the wireless charging coil are concentric. BAARMAN discloses a wireless charging system comprising magnetic alignment structure and a wireless charging coil, wherein the magnetic alignment structure and the wireless charging coil are concentric (See Fig.1, Items#14 and 24). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings disclosed by the patented claims with that of BAARMAN by placing the magnetic alignment structure concentric with the wireless charging coil for the benefit of improving the wireless charging efficiency.
Current application
Patent#10,938,251
Claim 2:
An accessory for an electronic device, comprising: 
a wireless charging coil; and 

control circuitry configured to: in a first mode, while the accessory is inductively coupled to the electronic device and the electronic device is not connected to a wired power source, transmit wireless power signals to the electronic device using the wireless charging coil; and in a second mode, while the accessory is inductively coupled to the electronic device and while the electronic device is connected to a wired power source, receive wireless power signals from the electronic device using the wireless charging coil.
Claim 1:
An accessory for an electronic device, comprising: 
a first wireless charging coil; a second wireless charging coil; and 
control circuitry configured to: in a first mode, while the accessory is inductively coupled to the electronic device and the electronic device is not connected to a wired power source, transmit wireless power signals to the electronic device using the first wireless charging coil; in a second mode, while the accessory is inductively coupled to the electronic device and while the electronic device is connected to a wired power source, receive wireless power signals from the electronic device using the first wireless charging coil; and 
in a third mode, while the accessory is inductively coupled to both the electronic device and a power transmitting device, transmit wireless power signals to the electronic device using the first wireless charging coil while receiving wireless power signals using the second wireless charging coil.
Claim 3:
The accessory of claim 2, further comprising a battery coupled to the control circuitry, wherein the control circuitry is further configured to charge the battery with power received wirelessly using the wireless charging coil.
Claim 2:
The accessory of claim 1, further comprising: a battery that is interposed between the first and second wireless charging coils.
Claim 3:
 The accessory of claim 2, further comprising: rectifier circuitry that is configured to, in the second mode, convert the wireless power signals received at the first wireless charging coil into a direct current voltage and charge the battery using the direct current voltage.
Claim 4:
The accessory of claim 3, wherein the accessory has first and second opposing planar surfaces and wherein the wireless charging coil is positioned adjacent the first planar surface.
Claim 5:
The accessory of claim 2, wherein the accessory has first and second opposing planar surfaces, wherein the first wireless charging coil is positioned adjacent the first planar surface, and wherein the second wireless charging coil is positioned adjacent the second planar surface.
Claim 5:
The accessory of claim 4, further comprising: at least one dielectric layer that forms the first and second planar surfaces, wherein the battery and the wireless charging coil are disposed in the at least one dielectric layer.
Claim 6:
The accessory of claim 5, further comprising: at least one dielectric layer that forms the first and second planar surfaces, wherein the battery, the first wireless charging coil, and the second wireless charging coil are formed in the at least one dielectric layer.
Claim 6:
The accessory of claim 3, wherein the wireless charging coil is interposed between the battery and the electronic device when the accessory is inductively coupled to the electronic device.
Claim 7:
The accessory of claim 1, wherein the first wireless charging coil is interposed between the second wireless charging coil and the electronic device when the accessory is inductively coupled to the electronic device.
Claim 7:
The accessory of claim 2, wherein the accessory is a case having a rear wall and peripheral sidewalls that define a recess configured to receive the electronic device.
Claim 10:
The accessory of claim 1, wherein the accessory is a case having a rear wall and peripheral sidewalls that define a recess configured to receive the electronic device.
Claim 8:
The accessory of claim 7, wherein the wireless charging coil is disposed in the rear wall.
Claim 11:
The accessory of claim 10, wherein the first and second wireless charging coils are formed in the rear wall.
Claim 9:
The accessory of claim 2, further comprising: a magnetic alignment structure that is configured to magnetically couple to an additional magnetic alignment structure in the electronic device.
Claim 12:
The accessory of claim 1, further comprising: a magnetic alignment structure that is configured to magnetically couple to an additional magnetic alignment structure in the electronic device.
Claim 10:
The accessory of claim 9, wherein the wireless charging coil is aligned with an additional wireless charging coil of the electronic device when the magnetic alignment structure is magnetically coupled to the additional magnetic alignment structure.

Claim 13:
The accessory of claim 12, wherein the first wireless charging coil is aligned with an additional wireless charging coil in the electronic device when the magnetic alignment structure is magnetically coupled to the additional magnetic alignment structure.
Claim 12:
The accessory of claim 2, further comprising: at least one dielectric layer that forms a planar surface, wherein the planar surface is configured to abut a rear face of the electronic device while the accessory is inductively coupled to the electronic device.
Claim 6:
The accessory of claim 5, further comprising: at least one dielectric layer that forms the first and second planar surfaces, wherein the battery, the first wireless charging coil, and the second wireless charging coil are formed in the at least one dielectric layer.
Claim 13:
An accessory operable with an electronic device and a wireless power transmitting device, the accessory comprising: 
a wireless charging coil; and 

control circuitry configured to: in a first mode, while the accessory is inductively coupled to the electronic device, transmit wireless power signals to the electronic device using the wireless charging coil; and in a second mode, while the accessory is inductively coupled to the wireless power transmitting device, receive wireless power signals from the wireless power transmitting device using the wireless charging coil.
An accessory for an electronic device, comprising: 


a first wireless charging coil; a second wireless charging coil; and 
control circuitry configured to: in a first mode, while the accessory is inductively coupled to the electronic device and the electronic device is not connected to a wired power source, transmit wireless power signals to the electronic device using the first wireless charging coil; in a second mode, while the accessory is inductively coupled to the electronic device and while the electronic device is connected to a wired power source, receive wireless power signals from the electronic device using the first wireless charging coil; and in a third mode, while the accessory is inductively coupled to both the electronic device and a power transmitting device, transmit wireless power signals to the electronic device using the first wireless charging coil while receiving wireless power signals using the second wireless charging coil.
Claim 14:
The accessory of claim 13, further comprising a battery coupled to the control circuitry, wherein the control circuitry is further configured to charge the battery with power received wirelessly using the wireless charging coil.
Claim 2:
The accessory of claim 1, further comprising: a battery that is interposed between the first and second wireless charging coils.
Claim 3:
 The accessory of claim 2, further comprising: rectifier circuitry that is configured to, in the second mode, convert the wireless power signals received at the first wireless charging coil into a direct current voltage and charge the battery using the direct current voltage.
Claim 15:
The accessory of claim 13, further comprising: a magnetic alignment structure that is configured to magnetically couple to an additional magnetic alignment structure in the electronic device.
Claim 12:
The accessory of claim 1, further comprising: a magnetic alignment structure that is configured to magnetically couple to an additional magnetic alignment structure in the electronic device.
Claim 16:
The accessory of claim 15, wherein the wireless charging coil is aligned with an additional wireless charging coil of the electronic device when the magnetic alignment structure is magnetically coupled to the additional magnetic alignment structure.
Claim 13:
The accessory of claim 12, wherein the first wireless charging coil is aligned with an additional wireless charging coil in the electronic device when the magnetic alignment structure is magnetically coupled to the additional magnetic alignment structure.
Claim 18:
The accessory of claim 13, further comprising: at least one dielectric layer that forms a planar surface, wherein the planar surface is configured to abut a rear face of the electronic device while the accessory is inductively coupled to the electronic device.

Claim 6:
The accessory of claim 5, further comprising: at least one dielectric layer that forms the first and second planar surfaces, wherein the battery, the first wireless charging coil, and the second wireless charging coil are formed in the at least one dielectric layer.
Claim 19:
The accessory of claim 13, wherein the accessory has first and second opposing planar surfaces and wherein the wireless charging coil is positioned adjacent the first planar surface.
Claim 5:
The accessory of claim 2, wherein the accessory has first and second opposing planar surfaces, wherein the first wireless charging coil is positioned adjacent the first planar surface, and wherein the second wireless charging coil is positioned adjacent the second planar surface.
Claim 20:
The accessory of claim 19, further comprising: at least one dielectric layer that forms the first and second planar surfaces, wherein the wireless charging coil is disposed in the at least one dielectric layer.
Claim 6:
The accessory of claim 5, further comprising: at least one dielectric layer that forms the first and second planar surfaces, wherein the battery, the first wireless charging coil, and the second wireless charging coil are formed in the at least one dielectric layer.
Claim 21:
The accessory of claim 13, wherein the accessory is a case having a rear wall and peripheral sidewalls that define a recess configured to receive the electronic device.
Claim 10:
The accessory of claim 1, wherein the accessory is a case having a rear wall and peripheral sidewalls that define a recess configured to receive the electronic device.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 13-16 and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over TO et al. (US 2020/0144837 A1, hereinafter TO) in view of KIM (US 2020/0119581, hereinafter KIM).

    PNG
    media_image1.png
    496
    622
    media_image1.png
    Greyscale

                                        
    PNG
    media_image2.png
    555
    353
    media_image2.png
    Greyscale

As per claim 13, TO discloses an accessory operable with an electronic device and a wireless power transmitting device (See Figs.1 and 3, disclose a case 100 for holding an electronic device 120), the accessory comprising: 
a wireless charging coil (See Fig.1, Item#128, discloses a wireless transmitter); and control circuitry (See Fig.1, Item#125, discloses circuitry) configured to: in a first mode, while the accessory is inductively coupled to the electronic device, transmit wireless power signals to the electronic device using the wireless charging coil (See Par.43, discloses the wireless transmitter can be used to provide power to the electronic device 120 via receiver 131). However, TO does not disclose in a second mode, while the accessory is inductively coupled to the wireless power transmitting device, receive wireless power signals from the wireless power transmitting device using the wireless charging coil.
KIM discloses devices performing power sharing wherein the coil in a first electronic device is switched between a first mode to transmit power to a second electronic device and a second mode to receive power from the second electronic device (See Fig.3, Items#340 and 350, disclose a transmission and reception wireless charging circuit connected to inductive coil 350, Par.84, disclose that the wireless charger IC performs as an inverter in the transmission mode and as a rectifier in the reception mode).
TO and KIM are analogous art since they both deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of TO with that of KIM by utilizing the power sharing circuit for the benefit of allowing bidirectional power between the electronic device and the accessory as needed.

As per claim 14, TO and KIM disclose the accessory of claim 13 as discussed above, further comprising a battery coupled to the control circuitry, wherein the control circuitry is further configured to charge the battery with power received wirelessly using the wireless charging coil (See KIM, Fig.3 and Par.84, disclose that in the reception mode the wireless charging circuit 340 is operated as a rectifier and the output is provided to the battery 330).

As per 15, TO and KIM disclose the accessory of claim 13 as discussed above, further comprising: a magnetic alignment structure that is configured to magnetically couple to an additional magnetic alignment structure in the electronic device (See TO, Fig.1, Item#129 and Par.40, disclose a magnetic coupler to attach the accessory a charger). It would have been obvious to one of ordinary skill in the art before the effective filing date the invention to modify the teachings of TO and KIM to include magnets between the accessory and the electronic device to enhance alignment between the devices and improve charging efficiency.

As per claim 16, TO and KIM disclose the accessory of claim 15 as discussed above, wherein the wireless charging coil is aligned with an additional wireless charging coil of the electronic device when the magnetic alignment structure is magnetically coupled to the additional magnetic alignment structure (See Pars.40 and 41, disclose magnets to couple and enhance the alignment between a charger transmitting coil and a receiving coil). It would have been obvious to one of ordinary skill in the art before the effective filing date the invention to modify the teachings of TO and KIM to include magnets between the accessory and the electronic device to enhance alignment between the devices and improve charging efficiency.
As per claim 18, TO and KIM disclose the accessory of claim 13 as discussed above, further comprising: at least one dielectric layer that forms a planar surface, wherein the planar surface is configured to abut a rear face of the electronic device while the accessory is inductively coupled to the electronic device (See KIM, Fig.4, Item#409, discloses a dielectric layer comprising glass). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings disclosed by TO and KIM as applied to claim 13 to include a glass surface for the benefit of enhancing the charging efficiency. 

As per claim 19, TO and KIM disclose the accessory of claim 13 as discussed above, wherein the accessory has first and second opposing planar surfaces, wherein the wireless charging coil is positioned adjacent the first planar surface (See KIM, Fig.4, Item#417, disclose loops antenna placed adjacent the rear surface of the electronic device, to be close to the other charge receiving/transmission coils). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings disclosed by TO and KIM such that the wireless charging coil is positioned adjacent the first planar surface for the benefit of enhancing the coupling efficiency between the accessory and the electronic device.

As per claim 20, TO and KIM disclose the accessory of claim 19 as discussed above, further comprising: at least one dielectric layer that forms the first and second planar surfaces, wherein the wireless charging coil is disposed in the at least one dielectric layer (See KIM, Fig.4A, Item#409, discloses a dielectric layer comprising glass).

As per claim 21, TO and KIM disclose the accessory of claim 13 as discussed above, wherein the accessory is a case having a rear wall and peripheral sidewalls that define a recess configured to receive the electronic device (See To, Fig.3, discloses the accessory comprises a case having a rear wall and peripheral sidewalls).
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over TO et al. in view of KIM and in further view of BAARMAN et al. (US 2009/0212637 A1, hereinafter BAARMAN).
As per claim 17, TO and KIM disclose the accessory of claim 15 as discussed above, wherein the magnetic alignment structure and the wireless charging coil are concentric.
BAARMAN discloses a wireless charging system comprising magnetic alignment structure and a wireless charging coil, wherein the magnetic alignment structure and the wireless charging coil are concentric (See Fig.1, Items#14 and 24). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of TO and KIM with that of BAARMAN by placing the magnetic alignment structure concentric with the wireless charging coil for the benefit of improving the wireless charging efficiency.

References considered but not relied upon:
CHO et al. (US 2020/0220367 A1): discloses a wireless power sharing system wherein a first electronic device provides charging power to an external electronic device and stops wireless transmission when the electronic device detects that the external electronic device is connected to a wired charger (See Fig.12, Step#1230 and Pars.182-183).

Allowable Subject Matter
Claim 1-12 are allowed over the prior art (Please see double patenting rejection above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165. The examiner can normally be reached 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED H OMAR/Examiner, Art Unit 2859                                                                                                                                                                                                        
/EDWARD TSO/Primary Examiner, Art Unit 2859